******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
WILLIAM MARSHALL, JR. v. KIMBERLY MARSHALL
               (AC 34674)
                 Beach, Sheldon and Norcott, Js.
        Argued January 14—officially released July 22, 2014

  (Appeal from Superior Court, judicial district of
Fairfield, Alander, J. [dissolution judgment]; Klatt, J.
         [motions to modify, for contempt].)
  George J. Markley, for the appellant (defendant).
  Karen L. Dowd, with whom were Brendon P. Lev-
esque and, on the brief, Melissa J. Needle, for the appel-
lee (plaintiff).
                           Opinion

   BEACH, J. The defendant, Kimberly Marshall, appeals
from the rulings of the trial court in favor of the plaintiff,
William Marshall, Jr., on various postjudgment motions.
The defendant claims that the court erred in (1) calculat-
ing the amount of alimony owed by the plaintiff under
the parties’ separation agreement, (2) denying her
motion for contempt, (3) failing to award statutory
interest and (4) granting the plaintiff’s motion to modify
alimony. We reverse, in part, the judgment of the
trial court.
   The following undisputed facts and procedural his-
tory are relevant. The parties were married in 1981.
Four children were born of the marriage; only one was
a minor at the time of dissolution. In 2006, the plaintiff
filed a complaint seeking dissolution of his marriage to
the defendant. In May, 2007, the court rendered judg-
ment of dissolution and incorporated by reference a
separation agreement between the parties, which the
court found to be fair and equitable.
   In August, 2011, the plaintiff filed a postjudgment
motion to modify alimony on the ground that the
agreement provided that either party had the right to
move for modification of alimony on the basis of a
substantial change in circumstances and that there had
been such a change. In September, 2011, the defendant
filed a postjudgment motion for contempt on the ground
that the plaintiff had failed to pay unallocated alimony
and child support as provided in the agreement. In that
motion, the defendant also sought counsel fees and
statutory interest. In March, 2012, after a hearing on
the motions, the court denied the defendant’s motion
for contempt, declined to award the defendant attor-
ney’s fees or statutory interest, and granted the plain-
tiff’s motion to modify. This appeal followed.
                              I
   The defendant claims that the court erred in calculat-
ing the amount of alimony owed by the plaintiff under
the agreement. We agree and remand the case to the
trial court for further proceedings on this issue.
   In domestic relations cases, ‘‘[a] judgment rendered
in accordance with . . . a stipulation of the parties
is to be regarded and construed as a contract. . . .
Accordingly, [o]ur resolution of the [plaintiff’s] claim
is guided by the general principles governing the con-
struction of contracts. A contract must be construed to
effectuate the intent of the parties, which is determined
from the language used interpreted in the light of the
situation of the parties and the circumstances con-
nected with the transaction. . . . [T]he intent of the
parties is to be ascertained by a fair and reasonable
construction of the written words and . . . the lan-
guage used must be accorded its common, natural and
applied to the subject matter of the contract. . . .
   ‘‘Where the language of the contract is clear and
unambiguous, the contract is to be given effect
according to its terms. A court will not torture words
to import ambiguity where the ordinary meaning leaves
no room for ambiguity . . . . Similarly, any ambiguity
in a contract must emanate from the language used in
the contract rather than from one party’s subjective
perception of the terms. . . . [T]he mere fact that the
parties advance different interpretations of the lan-
guage in question does not necessitate a conclusion
that the language is ambiguous. . . . [I]n construing
contracts, we give effect to all the language included
therein, as the law of contract interpretation . . . mili-
tates against interpreting a contract in a way that ren-
ders a provision superfluous. . . . If a contract is
unambiguous within its four corners, intent of the par-
ties is a question of law requiring plenary review. . . .
When the language of a contract is ambiguous, the
determination of the parties’ intent is a question of fact,
and the trial court’s interpretation is subject to reversal
on appeal only if it is clearly erroneous. . . . To iden-
tify and to apply the appropriate standard of review,
we must, therefore, initially determine whether the
agreement . . . was unambiguous.’’ (Citation omitted;
internal quotation marks omitted.) McKeon v. Lennon,
147 Conn. App. 366, 272–73, 83 A.3d 639 (2013).
   Article 4 of the agreement is entitled ‘‘alimony and
child support.’’ Paragraph 4.1 provides: ‘‘For purposes
of this Article Four, ‘pre-tax income from employment’
shall only include salary and cash bonus received by
the [plaintiff] in cash (or check) from employment
before any deductions, including, but not necessarily
limited to federal, state or municipal income taxes,
social security, Medicare, insurance of any kind, or pay-
ments by the [plaintiff] to any defined contribution plan,
e.g. a 401 (k) plan. The foregoing to the contrary not-
withstanding, specifically excluded from this definition
of ‘pre-tax income from employment’ shall be . . . (v)
Subchapter S distributions received by the [plaintiff]
by virtue of his forty (40%) percent interest in Artisans
Home Builders, Inc. or other like distributions from any
company in which the [plaintiff] acquires an ownership
interest . . . .’’
   Paragraph 4.2 of the agreement provides that, com-
mencing June 1, 2007, and until the death of either
party, the defendant’s remarriage or cohabitation, or
sixty months, whichever shall first occur, ‘‘the [plaintiff]
shall pay unallocated alimony and child support in cash
to the [defendant] as follows: an amount equal to forty
(40%) percent of the [plaintiff’s] pre-tax income from
employment, which income the parties stipulate to be
$192,000 per year.’’ The parties stipulated in paragraph
4.2 that the plaintiff’s ‘‘pre-tax income from employ-
ment’’ equaled $192,000 per year. Paragraph 4.2 of the
agreement also explains the derivation of the $192,000
figure: ‘‘The $192,000 pretax income from employment
is based upon the accepted opinion of a joint appraisal
conducted by Meyers, Harrison & Pia as to the fair
market value of the [plaintiff’s] 40% interest in Artisans,
Maker of Fine Homes, Inc. (Artisans).1 Said appraisal
concluded that reasonable and appropriate compensa-
tion levels of the [plaintiff] for the year ended in Decem-
ber 1, 2005 is $175,000. In addition to the $175,000, the
parties agree to include, as ‘pre-tax income’ monies
paid directly by Artisans for the benefit of the [plaintiff].
Currently, this direct payment benefit consists of the
payment of medical insurance premium in the approxi-
mate annual amount of $17,000. Accordingly, for pur-
poses of modification, the parties have ascribed a base
salary of $175,000 plus additional direct benefits of
$17,000 for a total pretax income of $192,000. Specifi-
cally excluded from this pretax income and not to be
considered in a modification hearing is the return on
investment the [plaintiff] receives as an equity holder in
the business. By way of example, in 2005, the [plaintiff’s]
income from wages and salaries (W-2) and S Corpora-
tion income (K-1) was $681,982. Notwithstanding,
because the earnings of Artisans (i.e. in sums in excess
of $192,000) were used to value Artisans as an asset,
monies the [plaintiff] receives in excess of $192,000
shall not be considered a ‘pretax income from employ-
ment.’ ’’ (Footnote added.)
   Paragraph 4.4 provides: ‘‘If the [plaintiff’s] base salary
and direct benefits from Artisans Home Builders, Inc.,
or a subsequent employer, exceeds or is less than
$192,000 . . . [the plaintiff shall notify the defendant].
The change in the [defendant’s] entitlement of the forty
(40%) percent . . . whether more or less, shall be effec-
tive on the first day of the month following the [plain-
tiff’s] receipt of a salary increase or of a salary
decrease.’’2
  In its March, 2012 decision, the court found that the
plaintiff paid alimony in accordance with the agreement
in 2007 and 2008, that he reduced alimony payments
to $3200 for the first six months of 2009, and that he
stopped all alimony payments as of July 1, 2009. The
court noted that the plaintiff testified that he was an
owner of Artisans, a company that built custom homes,
and that by 2009, Artisans had suffered a significant
decline in business. The court found that the plaintiff’s
income was $192,000 in 2007, that it had been reduced
to $72,000 by 2009, and remained at approximately
$72,000 for 2010 and 2011.
  The court determined that paragraph 4.4 of the
agreement was self-executing and provided a straight-
forward formula for calculating unallocated alimony
and child support obligation that was based on certain
increases or decreases in income. The court concluded
that the agreement did not provide for the complete
cessation of alimony payments in the event of a change
in income; rather, the plaintiff should have reduced his
alimony payments, in accordance with paragraph 4.4,
to 40 percent of his W-2 income. The court found that
the plaintiff’s yearly W-2 salary in 2009 was $72,000 and
concluded that he owed $2400 per month for that year.
The court found that the plaintiff owed alimony in the
following amounts: $14,400 for the year 2009 (six
months @ $2400/month); $28,800 for the year 2010
(twelve months @ $2400/month); $19,200 for the year
2011 (eight months @ $2400/month); for a total of
$62,400 to be paid in monthly installments of $2400 until
paid in full. The court modified the plaintiff’s alimony
payments pursuant to paragraph 4.6 of the agreement
to $1 per year retroactive to August 31, 2011.
                             II
  The defendant argues that the court erred in its deter-
mination of what constituted income under paragraph
4.2. She contends that the court calculated the amount
of alimony due by taking 40 percent of the plaintiff’s
W-2 income only and ‘‘completely ignored the other two
components of the plaintiff’s income, those being his
distributions and his direct benefits of $17,000 per year.’’
We consider each argument in turn.
                             A
   First, the defendant argues that the court erred in
failing to include in its calculation of arrearage the
$17,000 per year the plaintiff received as ‘‘direct bene-
fits.’’ We agree.
   Pursuant to paragraph 4.2, the amount of unallocated
alimony and child support owed by the plaintiff equaled
40 percent of his ‘‘pre-tax income from employment
. . . .’’ That paragraph stated that ‘‘pre-tax income from
employment’’ equaled ‘‘base salary’’ plus ‘‘direct bene-
fits . . . .’’ Paragraph 4.2 stated: ‘‘In addition to [base
salary], the parties agree to include, as ‘pre-tax income’
monies paid directly by Artisans for the benefit of [the
plaintiff]. Currently, this direct payment benefit consists
of the payment of medical insurance premium in the
approximate annual amount of $17,000.’’ According to
the unambiguous language of paragraph 4.2, then, direct
benefits were specifically to be included in the calcula-
tion of unallocated alimony and child support. Neither
party disputes that the amount of ‘‘direct benefits’’ for
2009, 2010 and 2011 that the plaintiff received from
Artisans remained at $17,000.3 The court found that the
plaintiff reduced total alimony and support payments
to $3200 for the first six months of 2009, and that he
stopped all alimony payments as of July 1, 2009.
Because the agreement unambiguously provided for
alimony and child support derived from ‘‘direct bene-
fits,’’ which amounted to $17,000 per year, those
amounts should have been included in the calculation
of the arrearage. On remand, the court is directed to
calculate the arrearage accordingly.
                             B
   Second, the defendant argues that the court erred in
failing properly to determine the amount of the plain-
tiff’s ‘‘pre-tax income from employment,’’ aside from his
direct benefits, in its calculation of unallocated alimony
and child support. The defendant contends that the
exclusion, in paragraph 4.1, of the plaintiff’s ‘‘[s]ubchap-
ter S distributions’’ from Artisans from the definition
of ‘‘pre-tax income from employment’’ should not be
read in isolation, but rather must be read in conjunction
with other provisions, notably paragraph 4.2, which cal-
culates the amount of alimony and support on the basis
of a stipulated pretax income of $192,000. The $192,000
figure included $17,000 in direct benefits and $175,000
in ‘‘base salary.’’ The defendant argues that the term
‘‘base salary’’ included income designated as W-2
income and also, potentially, amounts that may have
been labeled as distributions.4 The defendant points out
that when the parties entered into the agreement, the
plaintiff’s financial affidavit showed that he had a base
W-2 salary of $130,000, yet the parties stipulated that
his base salary was $175,000, in order to account for the
fair value of compensation for the plaintiff’s services, as
determined by accountants. The defendant argues that
‘‘the $192,000 figure was to be used regardless of how
the plaintiff and his company chose to allocate his com-
pensation between W-2 income and K-1 distributions. It
was specifically because the plaintiff’s base W-2 income
was understated, and because he had shifted so much
of his compensation into distributions, that the lan-
guage of paragraph 4.2 was arrived at. That language
made clear that a reasonable base compensation for
the plaintiff was $175,000, and if he chose to shift
income into distributions as opposed to his W-2 income,
such fact would not permit him to avoid his alimony
obligations . . . .’’ The defendant argues that if the ali-
mony and child support were to be based on 40 percent
of the plaintiff’s base income as defined by W-2’s, then
the day after the entry of the dissolution judgment
ordering the plaintiff to pay 40 percent of $192,000 in
alimony, the plaintiff would have been able successfully
to modify the alimony payments to 40 percent of
$130,000, which was his W-2 income at the time of
dissolution. The defendant further argues that the plain-
tiff’s conduct in paying 40 percent of $192,000 through-
out 2007 demonstrated the parties’ intent to require the
plaintiff to pay 40 percent of his combined base income,
distributions and direct benefits, up to a maximum of
$192,000 (unless, presumably, his W-2 compensation
exceeded $175,000).
  Under paragraph 4.2, unallocated alimony and child
support during the years in question was to amount
to 40 percent of the plaintiff’s ‘‘pre-tax income from
employment . . . .’’ Paragraph 4.2 of the agreement
provided that the amount of the plaintiff’s ‘‘pre-tax
income from employment’’ was to be determined by
adding a stipulated ‘‘base salary’’ of $175,000 to the
plaintiff’s ‘‘additional direct benefits’’ of $17,000, for a
total stipulated ‘‘pre-tax income from employment’’ of
$192,000. Specifically, the base salary was based on the
accepted opinion of a joint appraisal as to the ‘‘fair
market value of the [plaintiff’s] 40 [percent] interest in
. . . Artisans,’’ and the ‘‘reasonable and appropriate
compensation’’ of the plaintiff by Artisans.
   The agreement is ambiguous as to whether the plain-
tiff’s distributions from Artisans, or K-1 income, were
to be included in ‘‘pre-tax income from employment’’
and, if so, to what extent. Paragraph 4.1 specifically
excludes ‘‘[s]ubchapter S distributions’’ from the defini-
tion of ‘‘pre-tax income from employment.’’ Paragraph
4.2, however, does not limit ‘‘pre-tax income from
employment’’ to W-2 income only. That paragraph
defines ‘‘pre-tax income from employment’’ as ‘‘base
salary’’ plus additional benefits. In paragraph 4.2, the
parties used the fair market value of the plaintiff’s 40
percent interest in Artisans to arrive at ‘‘reasonable
and appropriate compensation levels’’ for the plaintiff’s
‘‘base salary’’ for the 2005 tax year. The plaintiff’s 2007
amended federal 1040 form indicated that his W-2
income was $126,144, which amount is less than the
stipulated amount in paragraph 4.2 of $175,000 for the
plaintiff’s base salary.5 Paragraph 4.4 provides for a
modification if the plaintiff’s ‘‘base salary and direct
benefits’’ should be greater or less than $192,000. In
order to reconcile paragraphs 4.1 and 4.2, and to deter-
mine the extent to which K-1 income is to be included
in the calculation of ‘‘base salary,’’ the trial court must
engage in fact-finding as to the intent of the parties.
See, e.g., Page v. Page, 77 Conn. App. 748, 749, 825 A.2d
187 (2003) (where contract language ambiguous, intent
of parties is question of fact to be determined on
remand). Because the agreement is ambiguous, we
remand the case to the trial court in order to determine
the intent of the parties and to determine the arrear-
age accordingly.
                            III
                             A
   The defendant next claims that the court erred in
failing to find the plaintiff in contempt. The trial court
found that paragraph 4.4 of the agreement was self-
executing, and that the plaintiff was entitled to reduce
his alimony and support payments without resort to an
order of modification by the court. The court deter-
mined, however, that the separation agreement did not
provide for the complete cessation of alimony payments
in the circumstances, as the plaintiff continued to
receive some compensation. The court determined that
the plaintiff should have reduced his alimony and sup-
port payments to 40 percent of his pretax income, as
set forth in paragraph 4.4, and should not have stopped
making alimony payments altogether. The court
declined to find the plaintiff in wilful contempt.
  Following oral argument, this court asked the trial
court to articulate ‘‘the factual and legal bases for con-
cluding, in the memorandum dated March 15, 2012, that
the plaintiff was not in contempt for having ceased
paying all alimony after July 1, 2009.’’ The court
explained that it had credited the plaintiff’s testimony
that he did not intend to violate the separation
agreement and, rather, believed that his actions were
in accordance with the agreement. The court further
noted that the plaintiff took action to modify the order
when it appeared that there was a dispute regarding
the interpretation of the agreement.
   The defendant argues that the court erred in denying
her motion. She contends that nothing in the agreement
permitted the plaintiff to stop making all alimony pay-
ments. Accordingly, she reasons that the plaintiff’s con-
duct in so doing was clearly wilful. The defendant
further argues that because the court erred in using
only W-2 income to calculate the amount of arrearage
and also failed to include direct benefits and the appro-
priate amount of distributions in its calculations, its
findings as to contempt are likewise defective.
   ‘‘[O]ur analysis of a judgment of contempt consists
of two levels of inquiry. First, we must resolve the
threshold question of whether the underlying order con-
stituted a court order that was sufficiently clear and
unambiguous so as to support a judgment of contempt.
. . . This is a legal inquiry subject to de novo review.
. . . Second, if we conclude that the underlying court
order was sufficiently clear and unambiguous, we must
then determine whether the trial court abused its discre-
tion in issuing, or refusing to issue, a judgment of con-
tempt, which includes a review of the trial court’s
determination of whether the violation was wilful or
excused by a good faith dispute or misunderstanding.’’
(Internal quotation marks omitted.) Buehler v. Buehler,
138 Conn. App. 63, 72, 50 A.3d 372 (2012).
   ‘‘The abuse of discretion standard applies to a trial
court’s decision on a motion for contempt. . . . A find-
ing of contempt is a question of fact, and our standard
of review is to determine whether the court abused its
discretion in [finding] that the actions or inactions of
the [party] were in contempt of a court order. . . . To
constitute contempt, a party’s conduct must be wilful.
. . . Noncompliance alone will not support a judgment
of contempt. . . . We review the court’s factual find-
ings in the context of a motion for contempt to deter-
mine whether they are clearly erroneous. . . . A
factual finding is clearly erroneous when it is not sup-
ported by any evidence in the record or when there is
evidence to support it, but the reviewing court is left
with the definite and firm conviction that a mistake
has been made.’’ (Internal quotation marks omitted.)
Oldani v. Oldani, 132 Conn. App. 609, 625–26, 34 A.3d
407 (2011).
    ‘‘In a civil contempt proceeding, the movant has the
burden of establishing, by a preponderance of the evi-
dence, the existence of a court order and noncompli-
ance with that order.’’ Statewide Grievance Committee
v. Zadora, 62 Conn. App. 828, 832, 772 A.2d 681 (2001).
‘‘[I]nability to pay is a defense to a contempt motion.
However, the burden of proving inability to pay rests
upon the obligor.’’ (Internal quotation marks omitted.)
Ahmadi v. Ahmadi, 294 Conn. 384, 397, 985 A.2d 319
(2009).
   The court found the agreement to be clear and to
require the plaintiff to pay in alimony 40 percent of his
W-2 income. The court articulated that it nonetheless
had found that the defendant’s conduct was not wilful.
The court stated that it had credited the plaintiff’s testi-
mony that he had not intended to violate the separation
agreement, but rather believed that his actions were in
accordance with the agreement. The court did not abuse
its discretion in determining that the plaintiff’s violation
involved a good faith misunderstanding of the
agreement; see In re Leah S., 284 Conn. 685, 693–94,
935 A.2d 1021 (2007); even though the order was objec-
tively clear.
   As stated in part I B of this opinion, the agreement
is ambiguous as to whether and to what extent K-1
income properly was to be factored into the calculation
of alimony. Although we remand the case for further
proceedings on this limited issue, we discern no basis
on which to disturb the court’s conclusions regarding
contempt. The court’s failure to find wilfulness—an
issue on which the defendant had the burden of proof—
would not logically be altered on remand. Factors such
as whether the plaintiff did not have the ability to pay
at the time or whether he misunderstood the obligation
in good faith would not be different at the time of
remand.
                             B
   The defendant next claims that the court erred in
failing to award her counsel fees pursuant to General
Statutes § 46b-87, which provides in relevant part that
‘‘[w]hen any person is found in contempt of an order
of the Superior Court . . . the court may award to the
petitioner a reasonable attorney’s fee . . . .’’ Because
we affirm the court’s finding regarding contempt, we
also affirm on the issue of attorney’s fees.
                            IV
   The defendant next claims that the court erred in
failing to award statutory interest under General Stat-
utes § 37-3a. We are not persuaded.
  Our review of a trial court’s determination regarding
whether to award statutory interest is governed by the
abuse of discretion standard. See Maloney v. PCRE,
LLC, 68 Conn. App. 727, 755–56, 793 A.2d 1118 (2002).
   ‘‘[T]here is no right to recover interest in a civil action
unless a statute provides for interest.’’ (Internal quota-
tion marks omitted.) Nation Electrical Contracting,
LLC v. St. Dimitrie Romanian Orthodox Church, 144
Conn. App. 808, 820, 74 A.3d 474 (2013). Section 37-3a
provides in relevant part that ‘‘interest at the rate of
ten per cent a year, and no more, may be recovered
and allowed in civil actions . . . as damages for the
detention of money after it becomes payable. . . .’’
‘‘[T]he primary purpose of § 37-3a . . . is not to punish
persons who have detained money owed to others in
bad faith but, rather, to compensate parties that have
been deprived of the use of their money.’’ Sosin v.
Sosin, 300 Conn. 205, 230, 14 A.3d 307 (2011).
   ‘‘[T]he court’s determination [as to whether interest
should be awarded under § 37-3a] should be made in
view of the demands of justice rather than through the
application of any arbitrary rule. . . . Whether interest
may be awarded depends on whether the money
involved is payable . . . and whether the detention of
the money is or is not wrongful under the circum-
stances. . . . [W]e have construed [§ 37-3a] to make
the allowance of interest depend [on] whether the
detention of the money is or is not wrongful under the
circumstances.’’ (Citations omitted; internal quotation
marks omitted.) Id., 229. ‘‘Although bad faith is one
factor that the court may look at when deciding whether
to award interest under § 37-3a . . . in the context of
the statute, wrongful is not synonymous with bad faith
conduct. Rather, wrongful means simply that the act is
performed without the legal right to do so.’’ (Internal
quotation marks omitted.) Ferrato v. Webster Bank, 67
Conn. App. 588, 596, 789 A.2d 472, cert. denied, 259
Conn. 930, 793 A.2d 1084 (2002).
   ‘‘The trier of fact may award prejudgment interest,
as an element of damages, for the detention of money
after it becomes payable if equitable considerations
deem that such interest is warranted. . . . An award
of such interest is an equitable determination lying
within the trier’s sound discretion. . . . The determina-
tion is one to be made in view of the demands of justice
rather than through the application of an arbitrary rule.
. . . A trial court must make two determinations when
awarding compensatory interest under § 37-3a: (1)
whether the party against whom interest is sought has
wrongfully detained money due the other party; and
(2) the date upon which the wrongful detention began
in order to determine the time from which interest
should be calculated. . . . A plaintiff’s burden of dem-
onstrating that the retention of money is wrongful
requires more than demonstrating that the opposing
party detained money when it should not have done
so. The fact that an award of such interest is discretion-
ary and subject to equitable considerations, rather than
automatic, reflects the reality that not all improper
detentions of money are wrongful.’’ (Citation omitted;
internal quotation marks omitted.) Smithfield Associ-
ates, LLC v. Tolland Bank, 86 Conn. App. 14, 26, 860
A.2d 738 (2004), cert. denied, 273 Conn. 901, 867 A.2d
839 (2005).
   The defendant argues that the plaintiff’s detention of
alimony and support payments was ‘‘wrongful,’’ and
that the court’s failure to so find was influenced by its
perhaps erroneous calculation of the amount of arrear-
age due and its finding that the plaintiff was not in
wilful contempt, which, according to the defendant,
was erroneous. The explanation advanced by the defen-
dant for the court’s failure to award statutory interest
is speculative. The court summarily stated that it
declined to impose statutory interest on the amount of
alimony owed by the plaintiff.6 We could only speculate
as to what equitable considerations informed the court’s
decision. ‘‘In the absence of an adequate record, we
presume that the trial court, in rendering its judgment
undertook the proper analysis of the law and the facts.’’
Rollar Construction & Demolition, Inc. v. Granite Rock
Associates, LLC, 94 Conn. App. 125, 134, 891 A.2d 133
(2006). We do not conclude that the court abused its
discretion in declining to award statutory interest.
                            V
  The defendant last claims that the court erred in
granting the plaintiff’s motion to modify alimony. We
agree.
   Paragraph 4.6 of the separation agreement provides:
‘‘Either party shall have the right to move for modifica-
tion of the provisions of paragraphs 4.1, 4.2 and 4.3 in
the event there is a substantial change in the nature of
the [plaintiff’s] compensation and/or the [plaintiff] is
no longer employed by Artisans Home Builders, Inc.
and/or no longer has an ownership interest in Artisans
Home Builders, Inc. Either party shall have the right to
move for modification of the provisions of paragraphs
4.1, 4.2 and 4.3 based on a showing of a substantial
change in the circumstances of either party as provided
in Connecticut General Statutes § 46b-86 (a).’’7
  Our review of a trial court’s granting or denial of a
motion for modification of alimony is governed by the
abuse of discretion standard. Jansen v. Jansen, 136
Conn. App. 210, 223, 46 A.3d 201, cert. denied, 306 Conn.
902, 52 A.3d 729 (2012). ‘‘To the extent that the trial
court has made findings of fact, our review is limited
to deciding whether such findings were clearly errone-
ous.’’ (Internal quotation marks omitted.) Nicholson v.
Nicholson, 66 Conn. App. 885, 887, 786 A.2d 462 (2001).
  Claiming a change in the incomes of the parties, the
plaintiff moved to modify the terms of the agreement,
pursuant to paragraph 4.6, in order that he would be
liable to pay less alimony. The court made the following
relevant factual findings. The plaintiff’s income was
$192,000 in 2007, $127,591 in 2008, and $72,000 in 2009
and 2010, respectively. The defendant earned $44,680
in 2009, approximately $14,000 of which was alimony
received. In 2010, she returned to full-time employment
and earned $100,000, and she was expected to earn
similar amounts subsequently. Because the plaintiff’s
earnings had decreased by more than 60 percent, the
court concluded that there had been a substantial
change in the plaintiff’s income. The court further found
that the defendant had returned to full-time employ-
ment and that her earnings exceeded those of the plain-
tiff. In light of the current income disparity between
the parties, the court granted the plaintiff’s motion for
modification and reduced alimony payments pursuant
to paragraph 4.6 to $1 per year retroactive to the date
of the modification motion, August 31, 2011.
   The defendant argues that the court improperly
granted the plaintiff’s motion for modification because
three of its underlying factual findings were clearly
erroneous: (1) the plaintiff’s income was $192,000 in
2007, $127,591 in 2008, and $72,000 in 2009 and 2010,
respectively; (2) the plaintiff’s income had decreased
by more than 60 percent; and (3) after she returned to
full-time employment, the defendant’s earnings
exceeded the plaintiff’s by nearly $30,000. The defen-
dant contends that ‘‘[f]or the year 2007, the court used
as the plaintiff’s income the presumptive amount under
paragraph 4.2 of the agreement, being a total of
$192,000, including the $17,000 in direct benefits and
whatever amounts of W-2 income and subchapter S
distributions were necessary to reach that $192,000
total. For 2008, however, the court only used the plain-
tiff’s W-2 income, and did not include the direct benefits
of $17,000 or the subchapter S distributions of $13,361.
Similarly, for 2009, the court considered only the W-2
income of $72,000 and ignored the $17,447 in direct
benefits that the plaintiff received. And for 2010 and
2011, the court ascribed only $72,000 in income to the
plaintiff, despite the fact that his combined W-2 income,
distributions and direct benefits totaled $178,079 in
2010 and the plaintiff suggested that his income in 2011
was similar. Had the court compared the plaintiff’s
income in those years as it actually was, instead of
comparing the full $192,000 presumptive income in 2007
solely with the W-2 component in later years, it would
have shown a far less dramatic reduction between 2007
and 2011 . . . .’’ (Footnote omitted.) The defendant
further argues that the plaintiff’s income did not
decrease by more than 60 percent because (1) the 2007
income as found by the court included direct benefits
and some K-1 distributions, while the court’s findings
as to income in the remaining years included only W-
2 income; (2) the plaintiff controlled the amount of his
W-2 income and could increase or decrease it at will;
and (3) the agreement provided that his annual income
would be deemed to be at least $175,000 regardless of
whether it consisted of W-2 income or K-1 income. The
defendant also argues that the court’s finding that the
defendant’s earnings exceeded the plaintiff’s income
by nearly $30,000 was based on a calculation of the
defendant’s income that included only W-2 income.
   We agree with the defendant. The court erred in com-
paring ‘‘apples and oranges’’ and determining the
amount of the plaintiff’s compensation for 2007 through
2011, and calculating a 60 percent change in income by
comparing the stipulated income of $192,000 in 2007,
which included direct benefits and some K-1 income,
with the plaintiff’s W-2 income only for the subsequent
years. Paragraph 4.6 specifies that either party shall
have the right to move for modification of in the event
there is a ‘‘substantial change in the nature of the [plain-
tiff’s] compensation . . . .’’ It is perhaps significant
that the agreement uses the term ‘‘compensation,’’ in
paragraph 4.6, rather than ‘‘pre-tax income’’ or another
term previously used in article 4. In any event, because
the factual basis underlying the court’s granting of the
plaintiff’s motion for modification is clearly erroneous,
we remand this issue to the trial court for further pro-
ceedings.8
  The judgment is reversed with respect to the granting
of the plaintiff’s motion to modify alimony and the cal-
culation of the amount of the alimony arrearage owed
by the plaintiff to the defendant and the case is
remanded for further proceedings consistent with this
opinion. The judgment is affirmed in all other respects.
      In this opinion the other judges concurred.
  1
     The agreement contains two different corporate names for the Artisans
enterprise. The parties appear to make no distinction; we treat the enterprise
as one business and refer to it simply as ‘‘Artisans.’’
   2
     Paragraph 4.4 provided that the plaintiff immediately was to notify the
defendant of a change in base salary and direct benefits. The court concluded
that such notification had occurred.
   3
     The plaintiff, however, argues that the court did not improperly exclude
the $17,000 in direct benefits from its calculation of arrearage.
   4
     According to the defendant, the agreement contemplated that reasonable
compensation for services was, as established by accountants, $175,000
annually, and the labeling of the amounts received by the plaintiff was
somewhat discretionary. If the total of W-2 income and K-1 distributions
was less than $175,000, then the amount of alimony and support would be
derived from the actual amount received. If the W-2 amount equaled or
exceeded $175,000, then alimony and support would be calculated from
only the W-2 amount. Additionally, if the W-2 amount was less than $175,000,
but the addition of a portion of the K-1 distributions would create the sum
of $175,000, then alimony and child support would be based on $175,000—
plus, of course, the $17,000 of direct benefits.
   5
     Paragraph 4.2 provides that commencing June 1, 2007, the plaintiff shall
pay unallocated alimony and child support. The amount of alimony and
child support was based, in part, on an appraisal that determined that
‘‘reasonable and appropriate compensation levels’’ of the plaintiff for the
year ended on December 31, 2005, was $175,000.
   6
     Although the court found that the agreement did not allow the plaintiff
to stop alimony payments, this finding is not necessarily inconsistent with
its declining to award statutory interest because awards of statutory interest
are subject to equitable considerations that reflect the reality that not all
improper detentions of money are wrongful. See Smithfield Associates,
LLC v. Tolland Bank, supra, 86 Conn. App. 26. Furthermore, the plaintiff
makes no argument that these findings are inconsistent.
   7
     General Statutes § 46b-86 (a) provides in relevant part: ‘‘Unless and to
the extent that the decree precludes modification, any final order for the
periodic payment of permanent alimony or support . . . may, at any time
thereafter, be . . . modified by the court upon a showing of a substantial
change in the circumstances of either party . . . .’’
   8
     The defendant further argues that the court failed to consider the factors
set forth in General Statutes § 46b-82. Because we remand the issue to the
trial court for further proceedings, we need not address this issue. We do
note, however, that ‘‘[o]nce a party has met his or her burden under either
§ 46b-86 (a) or (b), the court then should apply the factors of § 46b-82 to
fashion a new alimony award.’’ (Internal quotation marks omitted.) Dan v.
Dan, 137 Conn. App. 728, 732–33, 49 A.3d 298, cert. granted on other grounds,
307 Conn. 924, 55 A.3d 565 (2012).